Citation Nr: 1632935	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.

2.  Entitlement to service connection for an injury to Muscle Group XIX with muscle loss and weakness, as secondary to residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.

3.  Entitlement to service connection for residuals of an abdominal bulge, as secondary to residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.

4.  Entitlement to service connection for residuals of ischemic small bowel obstruction with peritonitis, hemoperitoneum, and abdominal pain, as secondary to residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.
5.  Entitlement to service connection for residuals of a ruptured uterus with hematoma, as secondary to residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to April 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Atlanta, Georgia.

In June 2016, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.  At the hearing, the undersigned held the record open for 30 days or until July 1, 2016, whichever came later.  Hearing transcript, page 19.  That time period has expired.  38 C.F.R. § 20.709 (2015).

In July 2016, the Veteran's representative waived consideration by agency of original jurisdiction of all evidence associated with the claims file since an October 2012 statement of the case.  38 C.F.R. § 20.1304(c) (2015).

The Veteran has raised the following secondary service connection issues: entitlement to service connection for an injury to Muscle Group XIX with muscle loss and weakness; entitlement to service connection for residuals of an abdominal bulge; entitlement to service connection for residuals of ischemic small bowel obstruction with peritonitis, hemoperitoneum, and abdominal pain; and entitlement to service connection for residuals of a ruptured uterus with hematoma.  The RO has not adjudicated these issues.  In an April 2015 rating decision, the RO indicated that these issues are part of the pending appeal of the issue of an increased rating for residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.  Given that the RO has not adjudicated these service connection issues and given the decision below on these service connection issues, the Veteran is not prejudiced by the Board's consideration of these issues in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that in a September 2014 statement the Veteran has claimed a clear and unmistakable error (CUE) in the October 2009 rating decision.  The October 2009 rating decision, however, is not final.  38 C.F.R. § 3.105 (2015).  Moreover, as explained below, the Board is granting service connection for various disorders listed as related disorders in that September 2014 statement.  Thus, there is no pending CUE claim.

The issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include insomnia and depression, has been raised by the record in a November 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The weight of evidence shows that the Veteran's bilateral radical mastectomy involved the excision of the pectoral fascia en mass bilaterally; therefore, the disability picture more nearly approximates the criteria for a 80 percent disability rating - bilateral radical mastectomy, which is defined as removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament.

2.  The weight of evidence reflects that an injury to Muscle Group XIX with muscle loss and weakness was caused by residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.

3.  The weight of evidence reveals that residuals of an abdominal bulge were caused by residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.

4.  The weight of evidence indicates that residuals of ischemic small bowel obstruction with peritonitis, hemoperitoneum, and abdominal pain were caused by residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.

5.  The weight of evidence shows that residuals of a ruptured uterus with hematoma were caused by residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 80 percent since June 11, 2009 for the residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.116, Diagnostic Code 7627-7626 (2015).

2.  An injury to Muscle Group XIX with muscle loss and weakness was caused by residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

3.  Residuals of an abdominal bulge were caused by residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.

4.  Residuals of ischemic small bowel obstruction with peritonitis, hemoperitoneum, and abdominal pain were caused by residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.

5.  Residuals of a ruptured uterus with hematoma were caused by residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).
As for the claim for an increased rating for residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction, VA's duty to notify was satisfied by a July 24, 2009, letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist for the increased rating claim, the RO obtained service treatment records and the Veteran submitted private treatment records.  The Board notes that August 2009 and January 2015 VA examination reports provided sufficient clinical findings so as to allow the Board to evaluate the severity of her service-connected disability.  Therefore, the Board finds that these examination reports are adequate on which to base a decision.

As for the secondary service connection claims, the requirements of 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) have been met.  Given the decision below, a detailed explanation of how VA complied with the law and regulations is unnecessary.

Increased rating for residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

For issues involving the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case with respect to the Veteran's claim for an initial increased rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

Under Diagnostic Code 7627, a 100 percent rating is warranted for malignant neoplasms of the gynecological system or breast.  The Note to Diagnostic Code 7627 indicates that the 100 percent rating shall continue for six months beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  After six months after discontinuance of such treatment, the appropriate disability rating shall be determined by VA examination.  If there has been no local recurrence or metastasis, the rating should be based on residuals.  38 C.F.R. § 4.116b, Diagnostic Code 7627.

Under Diagnostic Code 7626 (breast, surgery of), a 60 percent rating is warranted for a modified radical mastectomy of both breasts.  An 80 percent rating is warranted for a radical mastectomy of both breasts.  38 C.F.R. § 4.116, Diagnostic Code 7626.
An adequate understanding of the nature and extent of the Veteran's mastectomy is imperative to determining the proper evaluation for residuals of that surgery.  The Board notes that 38 C.F.R. § 4.116, Diagnostic Code 7626 defines different types of surgeries of the breast.  Radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament, and modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast) while pectoral muscles are left intact.  38 C.F.R. § 4.116, Diagnostic Code 7626.

Analysis

In the October 2009 rating decision, the RO granted service connection for residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction, effective June 11, 2009, and assigned a 60 percent disability rating under Diagnostic Code 7627-7626 effective that same date.

The August 2009 VA examination report reflects that the malignancy had been in full remission for the past five years.  Therefore, the disability should be rated based on the breast surgery and the question is whether the Veteran had a bilateral modified radical mastectomy as opposed to a radical mastectomy.

A December 2003 in-service surgery report regarding the bilateral mastectomy shows that the pectoral fascia was excised en mass bilaterally.  Although the August 2009 VA examiner indicated that the muscle group involved was Muscle Group XIX (muscles of the abdominal wall), that examiner did not specifically state that Muscle Groups II and III (two muscle groups involving the pectoral muscles) were not involved.  38 C.F.R. § 4.73, Diagnostic Codes 5302, 5303, 5319.  A January 2015 VA examination report reflects that the examiner determined that the Veteran did not have or has ever had an injury to a muscle group of the shoulder girdle or arm.  In determining whether the breast surgery resulted in removal of the underlying pectoral muscles, the Board gives greater weight to the December 2003 surgery report than to the VA examination reports because the surgery report is the contemporaneous evidence for determining the extent of the bilateral mastectomy.  Although the evidence is not clear whether the bilateral mastectomy involved removal of the regional lymph nodes up to the coracoclavicular ligament, the weight of evidence shows that the Veteran's bilateral radical mastectomy involved the excision of the pectoral fascia en mass bilaterally.  Therefore, the disability picture more approximates the criteria for a 80 percent disability rating - bilateral radical mastectomy, which is defined as removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected residuals of breast cancer surgery are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - removal of the entire breast and pectoral fascia- with the established criteria shows that the rating criteria adequately contemplate the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that a January 2015 VA PTSD examination report reflects that the Veteran reported that she had some employment impairment due to gastrointestinal and gynecological complications from the abdominal tram flap breast reconstruction, which resulted in her losing two jobs.  As will be discussed below, separate evaluations will be assigned for these complications that resulted from the Veteran's breast cancer related surgeries.  During the appeal period, however, the Veteran completed two degrees and is starting a business.  Moreover, the August 2009 VA examiner noted that the only occupational impairment was that the Veteran needed assistance to push or pull heavy objects at times.  Although the breast cancer surgical residuals result in some employment impairment, the 80 percent rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Lastly, the Board notes that notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, however, the Veteran does not contend nor does the record reflect she is unemployable due to the service-connected residuals of breast cancer surgery.  As noted above, a January 2015 VA PTSD examination report reflects that the Veteran reported that she had some employment impairment due to gastrointestinal and gynecological complications from the abdominal tram flap breast reconstruction, which resulted in her losing two jobs.  As will be discussed below, these complications will be separately compensated.  During the appeal period, however, the Veteran completed two degrees and is starting a business.  In addition, the August 2009 VA examiner noted that the only occupational impairment was that the Veteran needed assistance to push or pull heavy objects at times.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.

Service connection 

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Muscle Group XIX encompasses the muscles of the abdomen.  38 C.F.R. § 4.73, Diagnostic Code 5319 (2015).

Analysis

An injury to Muscle Group XIX with muscle loss and weakness

The August 2009 VA examination report reflects that the examiner identified Muscle Group XIX as the involved muscle group.  Physical examination, however, showed that palpation of the muscle revealed no loss of deep fascia or muscle substance and that there was no impairment of muscle tone.  No muscle wound was present, and there were no signs of lowered endurance or impaired coordination.  The muscle strength was graded at 5/5, and the muscle injury did not affect the function of the particular body part it controls.  There was no muscle herniation, and the muscle injury did not involve any tendon, bone, joint, or nerve damage.

The January 2015 VA examination report reveals that the Veteran did have a non-penetrating muscle injury involving Muscle Group XIX.  Physical examination showed that there was some loss of deep fascia.  There was some impairment of muscle tone and some loss of muscle substance as well as soft flabby muscles in the wound area.  The following cardinal signs and symptoms were present: loss of power, weakness, lowered threshold of fatigue, and uncertainty of movement.  

In light of the conflicting examination reports, the evidence is in equipoise as to whether the Veteran has had an injury to Muscle Group XIX since she filed her claim in June 2009.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102.  Therefore, Wallin element (1), current disability, is satisfied.

Service connection is in effect for residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.  Accordingly, Wallin element (2), service-connected disability, is met.

Turning to medical nexus, the January 2015 VA examiner diagnosed abdominal muscle weakness of Muscle Group XIX as a residual of the status post mastectomy with abdominal tram flap.  In a medical opinion, that examiner opined that it is at least as likely as not that the abdominal muscle loss and weakness were proximately due to or the result of the service-connected residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.  The examiner noted that since the Veteran still has objective evidence on physical examination of current pathology in the abdomen, it is as likely as not that the abdominal disorder is related to service.  Thus, Wallin element (3), medical nexus, is met and service connection for an injury to Muscle Group XIX with muscle loss and weakness as secondary to residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction, by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

As the Board is granting service connection for an injury to Muscle Group XIX as secondary to residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction, the Board does not have to address whether an injury to Muscle Group XIX was incurred in active service.

Residuals of an abdominal bulge

As to current disability and medical nexus, private medical records show that in July 2010 the Veteran underwent a repair of an abdominal bulge status post tram flap.  It was noted that that she was status post mastectomies and bilateral tram flap reconstruction several years ago, that she sustained loosening of the abdominal wall after pregnancy, and that she now had an abdominal bulge.  Moreover, the January 2015 VA examiner noted that the hernia of the abdominal muscles was due to surgery.  The medical evidence shows that the residuals of an abdominal bulge were caused by the residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.  Service connection by way of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Residuals of ischemic small bowel obstruction with peritonitis, hemoperitoneum, and abdominal pain

As for current disability, in September 2007 the Veteran was hospitalized for ischemic bowel obstruction, peritonitis, and hemoperitoneum.  She underwent a small bowel resection.  The January 2015 VA examination report reflects a diagnosis of status post laparoscopic small bowel resection secondary to ischemic small bowel obstruction.  The VA examiner noted that the Veteran had complaints of abdominal pain.  Hence, Wallin element (1), current disability, is satisfied.

As for medical nexus, the January 2015 VA examiner opined that it is at least as likely as not that the ischemic bowel obstruction was proximately due to or the result of the service-connected residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.  The examiner noted that it is as likely as not that the abdominal disorder is related to service.  The examiner indicated that the Veteran still had volvulus of the small bowel and that obstruction could be due to weakness and the post-surgical hernia of the abdominal muscle.  Thus, Wallin element (3), medical nexus, is met and service connection for residuals of ischemic small bowel obstruction with peritonitis, hemoperitoneum, and abdominal pain, as secondary to residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction, by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Residuals of a ruptured uterus with hematoma

As for current disability, in September 2007 the Veteran was hospitalized for a ruptured uterus with hematoma.  She underwent a repair of the uterus.  The January 2015 VA examination report reflects a diagnosis of status post laparoscopic repair of a uterine rupture with a scar.  Hence, Wallin element (1), current disability, is satisfied.

As for medical nexus, the January 2015 VA examiner opined that it is at least as likely as not that the ruptured uterus with a hematoma was proximately due to or the result of the service-connected residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction.  The examiner noted that it is as likely as not that the abdominal disorder is related to service.  The examiner indicated that the Veteran still had volvulus of the small bowel, that obstruction could be due to weakness and the post-surgical hernia of the abdominal muscle, and that there were adhesions of the uterus and intrauterine bleeding.  Thus, Wallin element (3), medical nexus, is met and service connection for residuals of a ruptured uterus with hematoma, as secondary to residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction, by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.















	(CONTINUED ON NEXT PAGE)
ORDER

An 80 percent disability rating, but not higher, since June 11, 2009, for residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction, is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for an injury to Muscle Group XIX with muscle loss and weakness, as secondary to residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction, is granted.

Entitlement to service connection for residuals of an abdominal bulge, as secondary to residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction, is granted.

Entitlement to service connection for residuals of ischemic small bowel obstruction with peritonitis, hemoperitoneum, and abdominal pain, as secondary to residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction, is granted.

Entitlement to service connection for residuals of ruptured uterus with hematoma, as secondary to residuals of left breast cancer, status post bilateral radical mastectomy and abdominal tram flap breast reconstruction, is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


